 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9
       SCOTT WESLEY HUMPHREYS,
10                                                        No. 3:18-cv-05736-RJB-JRC
                                    Plaintiff,
11            v.                                          ORDER ADOPTING REPORT
12                                                        AND RECOMMENDATION
       LUKE BURGHER ET AL.,
13                                  Defendants.

14
            The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
15

16   Richard Creatura (Dkt. 57), objections to the Report and Recommendation (Dkt. 58), and the

17   remaining record, does hereby find and ORDER:

18          (1)    The Court adopts the Report and Recommendation.
19
            (2)    Defendants’ Motion to Dismiss (Dkt. 44) (Dkt. 23) is granted in part and denied
20                 in part as stated in the Report and Recommendation.

21          (3)    Plaintiff is granted leave to amend his Complaint with respect to plaintiff’s claims
                   against: (1) defendant Burgher for sexual harassment; (2) defendant Bennett for
22                 sexual harassment and violations of plaintiff’s right to access to the courts and
                   equal protection; (3) defendant Lystad for violations of the Eighth Amendment
23
                   related to plaintiff’s medical treatment; (4) defendant Jolly for due process
24                 violations; (5) defendant Sharpe for violations of access to the courts; (6)
                   defendants Cardwell, Casey, Gilbert, Haynes, Jones, Burgher, and Tornquist for
25                 failure to protect; (7) defendant Haynes and Gilbert for supervisory liability; and
                   (8) defendants Thrasher, Cotton, Corder, and Walden for any constitutional
26                 violations cognizable under § 1983.


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
 1       (4)   Plaintiff filed an Amended Complaint (Fourth Amended Complaint) (Dkt. 59) on
               August 26, 2019, apparently in response to the Report and Recommendation.
 2             Docket Number 59 is now the operative Complaint, and hopefully, the final
               Amended Complaint in this matter.
 3
         (5)   In regard to defendants Objections:
 4
               (a) First, all concerned are tired of plaintiff’s ongoing attempts to state claims.
 5             However, Magistrate Judge Creatura’s ongoing efforts to apply the law to the
               plaintiff’s Complaints, and to recommend authorizing Amendments, and this
 6             Court’s approval of those efforts is well within judicial discretion;
               (b) It is difficult, and likely unfair, to determine matters of qualified immunity
 7             before the claims are settled. Hopefully, on referral, the Magistrate Judge will
 8             address those matters so far as it is proper to do so.
               (c) The other legal issues raised in defendant’s objections should be further
 9             considered by the Magistrate Judge as part of the review of the adequacy of the
               Fourth Amended Complaint.
10
         (6)   This matter is re-referred to Magistrate Judge Creatura.
11

12       (7)   The Clerk is directed to send copies of this Order to Plaintiff, counsel for
               Defendants, and to the Hon. J. Richard Creatura.
13
         DATED this 16th day of September, 2019.
14

15

16
                                      A
                                      ROBERT J. BRYAN
17                                    United States District Judge
18

19

20

21

22

23

24

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 2
